          Case 1:19-cr-00725-JPO Document 7 Filed 10/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                    -v-                                          19-CR-725 (JPO)

 LEV PARNAS,                                                          ORDER
 IGOR FRUMAN,
 DAVID CORREIA, and
 ANDREY KUKUSHKIN,
                              Defendants.


J. PAUL OETKEN, District Judge:

       WHEREAS this case has been assigned to the undersigned, it is hereby ORDERED that

all parties shall appear for an arraignment and initial conference on Thursday, October 17,

2019, at 3:30 p.m., in Courtroom 318 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York 10007.

       SO ORDERED.

Dated: October 15, 2019
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
